DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the claims filed 12/1/2021.  Claims 1-12, 14, 16, and 18-20 are pending.

Response to Arguments
Applicant's arguments filed 12/1//2021 have been fully considered but they are not persuasive. 
As to claim 7, the applicant argues that the combination of Kluck and Hektner renders Kluck unsatisfactory for its intended purpose, teaches away, and changes the principle of operation.  The applicant stating that the intended purpose of the system of Kluck is avoid tearing the interior of vessel wall or penetrating a vessel upon retraction.  The examiner disagrees.  The addition of barbs to Kluck does not change the principle of the Kluck reference (can still be retracted when sheathed, the sheathed stent will avoid tearing or penetration upon retraction).  The examiner emphasizes the penetration for treatment is not the same as tearing tissue during removal causing damage.  While Kluck does disclose the avoiding “unwanted tears”, the prevention of the tears is made by the use of sheath 16, not by the structure of the stent.  Sheath 16 causes the collapse of the stent which is then placed with the sheath 16 [0038].  The sheath now covered, will prevent unwanted tears.  Hektner et al. also discloses a sheath, and further discloses that the device can be retracted within the sheath [0045].  Furthermore, the penetration of with spikes/bards are not considered unwanted (not tears) since they provide the benefit of local drug delivery [0005] and are made during delivery not during retraction (emphasis added, stent will be covered by sheath during retraction and therefore cannot tear or puncture with sheathed and 
Applicant’s arguments with respect to claim(s) 1 and 16 (and their dependents) have been considered but are moot because the new ground of rejection.  The applicant has amended the independent claims to include new limitations that change the scope of the claims and require new consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a connector having a connector lumen; an elongated outer shaft fixedly coupled to a distal end of the connector and to an outer shaft hub, the outer shaft having an outer shaft lumen” must be shown or the feature(s) canceled from the claim(s).  All figures show that the hub is connected to the connector not a sheath that is coupled to the connector and the hub.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hyodoh et al. 8414635 (Hyodoh).
As to claim 16, Hyodoh teaches a delivery system for an expandable element, the delivery system comprising: a connector (Luer connection, col. 55, lines 2-3) having a connector lumen (fig. 26 shows 99 having a lumen, the Luer connection being proximal part of 99 would also have a lumen); an outer shaft hub (where 99 connects to 204) ; an elongated outer shaft (99) fixedly coupled to a distal end of the connector and the outer shaft hub (via luer connection, col. 55, lines 2-3)), wherein the elongated outer shaft includes an outer shaft lumen (within 40); an expandable element (160) carried within a distal portion of the elongated outer shaft (the delivery system is introduced through an introducer sheath (99), therefore the expandable element must be carried by and pass through the distal portion of 99 to access the surgical site, col.  41, lines 57-61, col. 53, lines 15-21, col. 54, lines 63-67.  Hyodoh also teaches that 99 may be used to recapture the stent within, col. 45, lines 62-67) and configured for delivery for a temporary period to a target location within a human Page 4 of 19Serial No. 15/947,691patient, the expandable element comprising a radially self-expanding cylindrical frame having struts (col. 8, lines 26-34) and barbs (74) carried by the struts, the barbs being circumferentially spaced apart from each other 
As to claim 18, Hyodoh teaches the delivery system of Claim 16, wherein the expandable element, a portion of the expandable element, the barbs, a portion of the barbs, a portion of each of the barbs, or a combination thereof are biodegradable (abstract, lines 5-6).
As to claim 19, Hyodoh teaches the delivery system of Claim 16, wherein the stabilizing wire is configured to maintain a position of the expandable element at the target location within the patient during therapy (col. 58, line 67, “held steady”).  
As to claim 20, Hyodoh teaches the delivery system of Claim 16, wherein the stabilizing wire is configured to maintain a position of the expandable element while the elongated outer shaft, the elongated inner shaft, a different shaft, or a combination thereof is positioned within the human patient (col. 58, line 66-col. 59, line 4, removable with sheath/shaft, col. 58, lines 54-56).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 3, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyodoh et al. 8414635 (Hyodoh).
As to claim 1, 3, and 6, Hyodoh teaches a stent system, the system comprising: a connector (Luer connection, col. 55, lines 2-3) having a connector lumen (fig. 26 shows 99 having a lumen, the Luer connection being proximal part of 99 would also have a lumen); an elongated outer shaft (99) fixedly coupled to a distal end of the connector (fig. 26, Luer connector of 99, col. 55, lines 2-3) and to an outer shaft hub (where 99 connects to 204), the outer shaft having an outer shaft lumen (fig. 26); an elongated pusher shaft (40) slideably disposed within the outer shaft lumen and the connector lumen and fixedly coupled to a pusher shaft hub (Hyodoh teaches that both tube 22 and 40 may be provided with a flange/hub near its proximal end to allow for control of position of 22 and 40 during stent delivery, col. 38, lines 4-24), the pusher shaft having a first pusher shaft lumen (see 22 passing through 40 in fig. 26) and a second pusher shaft lumen (42 or 44); an elongated inner shaft (22) slideably disposed within the first pusher shaft lumen and having an inner lumen (22 of fig. 25 shows that a wire 203 passes through device and therefore must have a lumen, 22 of fig. 26 is the same structure and therefore will also have a lumen); and a stabilizing wire (30 or 46) slideably disposed within the second pusher shaft lumen (the stabilizing wire is delivered through the device along with the expandable element and therefore will also be slidable), a stent (160) comprising barbs (74), wherein the stabilizing wire is fixedly coupled to a proximal end of the stent such that the stabilizing wire and the stent are configured remain coupled together as the stabilizing wire slides with respect to the elongated outer shaft (connected together and will therefore slide together; col. 54, lines 50-54) and the stent self-expands to a deployed state with the barbs extending radially 
As to claim 3, Hyodoh teaches the system of Claim 1, wherein the pusher shaft hub (204) further comprises a first mating feature (205) and the stabilizing wire (30 or 46) further comprises a second mating feature (206), the first mating feature sized and shaped to engage with the second mating feature (fig. 25).  
As to claim 6, Hyodoh teaches the system of Claim 1, wherein the stent comprises: a radially expandable (abstract) cylindrical frame having struts (col. 30, 21-24); and the barbs carried by the struts (74, col. 48, lines 46-67).

Claims 1, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jantzen et al. US 2012/0016454 A1 (Jantzen) in view of Hyodoh et al. 8414635 (Hyodoh).
As to claim 1, Jantzen teaches a stent system, the system comprising: a connector (304) having a connector lumen (hollow area of 304 can be considered a lumen); an elongated outer shaft (301) fixedly coupled to a distal end of the connector (fig. 12a) and to an outer shaft hub (383), the outer shaft having an outer shaft lumen (fig. 12c, lumen containing 340’ and 340”); an elongated pusher shaft (340’, 340”) 
It should be noted that Jantzen fails to specifically teach a stabilizing wire slideably disposed within the second pusher shaft lumen; a stent comprising barbs, wherein the stabilizing wire is fixedly coupled by a weld or a clamp to a proximal end of the stent, such that the stabilizing wire and the stent are configured to remain coupled together as the stabilizing wire slides with respect to the elongated outer shaft and the stent self-expands to a deployed state with the barbs extending radially outward to penetrate a portion of the body lumen for a temporary period upon delivery to a target location within a human. 
Hyodoh teaches a self-expanding stent system (abstract) with a common stent comprising barbs (74) and a stabilizing wire (174) fixedly coupled by a weld (col. 58, lines 57-64).  The barbs advantageously allows for better anchoring of the stent while still allowing disengagement for repositioning or retrieval (col. 48, lines 46-67).  The stabilizing wire fixed to the stent also allows for repositioning or retrieval of the stent (col. 58, line 57-col. 59, line 4).  Enhancing a particular device (stent) was made part of the ordinary capabilities of one skill in art based upon the teaching of such improvement in Hyodoh.  Accordingly, one of ordinary skill in the art would have been capable of applying this known improvement technique in the same manner to the prior art stent of Jantzen and the results would have been predictable to one of ordinary skill in art, namely, one skill in the art would have readily recognized that the addition of disengageble barbs would positively better anchor the stent while still allowing repositioning/removal of the stent with minimal vessel wall damage (col. 5, lines 6-10, col. 48, lines 46-67).  Additionally, one skill in the art would have readily recognized that the addition of a stabilizing wire would positively allow repositioning/removal of the stent and allowing the stent to be more precisely positioned (col. 5, lines 6-10, col. 9, lines 55-61, col. 58, lines 57-64).
As to claim 4, Jantzen teaches the system of Claim 1, wherein the inner lumen is partially sheathed by the inner shaft (fig. 12c).  
As to claim 5, Jantzen teaches the system of Claim 1, wherein the second pusher shaft lumen is partially sheathed by a portion of the pusher shaft (fig. 12c).  
As to claim 6, Jantzen/Hyodoh teaches the system of Claim 1, wherein the stent comprises: a radially expandable cylindrical frame having struts (fig. 15); and the barbs carried by the struts (74, col. 48, lines 46-67, Hyodoh).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jantzen in view of Hyodoh as applied to claim 1 above, and further in view of Euteneuer et al. 5445646 (Euteneuer).
As to claim 2, Jantzen/Hyodoh teaches the system of Claim 1.  It should be noted that Jantzen fails to teach further comprising a balloon slideably disposed within the inner lumen (Jantzen recites that the stent is self-expanding or the stent is balloon expandable [0023], but does not specifically teach a self-expanding stent; as disclosed in claim 1, along with a balloon).  
Euteneuer teaches a system with a common self-expanding stent and a balloon.  The balloon used to seat the stent in the vessel after self-expanding (abstract), and further teaches it is well known in the art to use a balloon with a self-expanding stent (col. 9, lines 48-51).  One skilled in the art would have readily recognized that providing Jantzen/Hyodoh with the balloon of Euteneuer would provide enhanced seating of the stent by pressing the stent into the vessel wall with the balloon, thereby positively preventing unwanted movement of the stent. 

Claim(s) 7-10, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kluck US 2012/0101560 A1 in view of Hektner et al. US 2004/0064093 et al. (Hektner).
As to claim 7, Kluck teaches a system for delivering, deploying, and recapturing a stent within a body lumen of a patient, the system comprising: the stent (14); an elongated outer shaft (16) configured to sheath at least a zone of the stent (fig. 2); an outer shaft hub (32) configured to proximally retract and/or distally advance the outer shaft, an elongated pusher shaft (12) configured to distally advance the stent, the stent being fixedly coupled to the elongated pusher shaft (fig. 2, paragraph [0033] of Kluck states that the stent has a fixed connection with the guide wire at 22, even though it does say it is releasable that does not negate the fact that it is fixed); and a pusher shaft hub (28) configured to proximally retract and/or distally advance the pusher shaft such that the pusher shaft and the stent are slideable together with respect to the elongated out shaft (connected at connection point 22 and will therefore slide together), wherein the stent is self-expanding (abstract, line 1) configured to transform between a low-profile delivery state (fig. 2), and an expanded deployed state (fig. 3) for a temporary period (abstract lines 10-12).  It should be noted that Kluck fails to teach wherein, in the deployed state, a plurality barbs carried by one or more struts extend radially outwardly away from the struts and are configured to penetrate a first portion of the body lumen.  Kluck teaches delivering a drug to a vessel wall using a stent [0044].
Hektner teaches a stent for delivering a drug to vessel wall using a stent.  The stent including a plurality barbs carried by one or more struts extend radially outwardly away from the struts and are configured to penetrate a first portion of the body lumen [0002].  The barbs allowing for targeted delivery of the drug to a vessel and allowing the drug to remain at the targeted location longer and more effectively [0005].  Kluck discloses a stent upon which the barbs can be seen as an improvement.  Thus, the manner of enhancing a particular device (stent) was made part of ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Hektner.  Accordingly, at the time of 
As to claim 8, Kluck teaches the system of Claim 7, further comprising an elongated inner shaft (16a) configured to position a guidewire within the body lumen (the inner shaft 16a is hollow and fully capable of receiving a guidewire), the inner shaft having a partially enclosed inner shaft lumen partially configured to release the guidewire (fig. 4).
As to claim 9, Kluck teaches the system of Claim 8, wherein the guidewire is configured to be released to remove a first catheter from the system and insert a second catheter into the system [0044]
As to claim 10, Kluck teaches the system of Claim 7, further comprising a balloon configured to expand when positioned within a lumen of the stent [0044].
As to claim 12, Kluck teaches the system of Claim 7, wherein the pusher shaft is configured to prevent the stent from advancing proximally while the stent is transitioned from the delivery state to the deployed state (The stent is capable of being deployed by holding shaft 12 in place and pulling back sheath 16. Shaft 12 is directly connected to 12 and so when held in place prevents the stent from advancing).  
As to claim 14, Kluck/Hektner teaches the system of Claim 7, wherein the stent is further configured to transform from the deployed state to a low-profile removal state, and in the removal state, the plurality of barbs retract inwardly toward the struts ([0045], Hektner, deflating will cause the barb to retract/move inwardly, therefore as the struts of Kluck retract inwardly, the barbs on the struts will follow and also retract inwardly toward the struts), and the outer shaft is configured to resheath the stent (figs. 5a-5e).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kluck/Hektner as applied to claim 7 above, and further in view of Eidenschink et al. 6113579 (Eidenschink).
As to claim 11, Kluck teaches the system of Claim 7.  It should be noted that Kluck fails to teach a strain relief element configured to prevent a first of the outer shaft from collapsing upon a second portion of the outer shaft.-43- Attorney Docket No. 097529-0021 Kluck teaches placement through vasculature.
Eidenschink teaches a system with a strain relief that prevents kinking and improves pushability (col. 7, lines 63-66) when navigating tortuous vasculature.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention based upon the teaching of Eidenschink to apply the known improvement of adding a strain relief element, to yield the predictable result of preventing kinks and improving pushability when navigating tortuous vasculature.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                         
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771